PER CURIAM.
We fail to see any just fication for the referee’s finding. Plaintiff services were rendered to and accepted by tb bank. They were peculiarly for the benefi of the bank and the board of directors express ly ratified the employment. The fact tha Rothschild, the president, personally advance the salary, is of no consequence, as it appear to have been expressly understood that he wa to be reimbursed by the bank. As there i *1147o contradictory proof, the judgment should e reversed, and judgment for the defendant, ■ith costs.